        Case 1:21-cv-01345-GSA Document 3 Filed 09/09/21 Page 1 of 2


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      EVA GARCIA DE RIOS,                                   CASE NUMBER: 1:21-cv-01345-GSA
 7
                        Plaintiff,
 8                                                          ORDER GRANTING APPLICATION
             v.                                             TO PROCEED WITHOUT
 9                                                          PREPAYMENT OF FEES AND
      KILOLO KIJAKAZI, Acting                               DIRECTING CLERK TO ISSUE NEW
10    Commissioner of Social Security,                      CASE DOCUMENTS

11
                        Defendant.
12
                                                            (Doc. 2)
13

14

15          Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. Doc. 2. Plaintiff’s

16   declarations in the motion satisfy the requirements under § 1915 to proceed in forma pauperis.

17          Accordingly, it is ORDERED that:

18          1.     Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED.

19          2.     The Clerk of Court is DIRECTED to issue the following documents: 1)

20                 summons, 2) Order re Consent or Request for Reassignment, 3) notice and form of

21                 consent/decline to proceed before a magistrate judge.

22          3.     No scheduling order will issue until Defendant files the certified administrative

23                 record and the General Order 615 stay is lifted.

24          4.     Counsel shall complete the form of consent/decline to proceed before a magistrate

25                 judge within 90 days of the issuance thereof, notwithstanding the stay.

26          5.     Plaintiff need not serve the Commissioner nor submit service documents to the U.S.

27                 Marshall.

28          6.     Service on the defendant shall proceed under the Court’s E-Service program as
       Case 1:21-cv-01345-GSA Document 3 Filed 09/09/21 Page 2 of 2


 1              follows. Once the summons is issued, the Clerk of Court shall deliver to the
 2              Commissioner of Social Security Administration and the United States Attorney’s
 3              Office at their designated email addresses a notice of electronic filing of the action
 4              along with the summons and complaint. The Commissioner has agreed not to raise
 5              a defense of insufficient service of process if provided with notice of a complaint as
 6              detailed in this order. This order is not intended to prevent parties from making any
 7              other motions that are appropriate under the Federal Rules of Civil Procedure.
 8
     IT IS SO ORDERED.
 9

10     Dated:   September 9, 2021                 /s/ Gary S. Austin_______________
                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
